Citation Nr: 0605723
Decision Date: 01/12/06	Archive Date: 03/02/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-00 626	)	DATE JAN 12 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for urethral stricture with prostatitis.

2.  Entitlement to service connection for a psychiatric disorder as secondary to the service-connected urethral stricture with prostatitis.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 until July 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in which the RO denied the benefits sought on appeal.  The veteran perfected an appeal of that decision.

This appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002), includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in the development of their claims.  The VCAA requires VA to inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, and to inform the claimant of the evidence that VA will seek to provide and what evidence the claimant is expected to provide.  Furthermore, VA must request that the claimant provide any evidence in his/her possession that pertains to the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004); 38 C.F.R. § 3.159(b) (2005).  Although the RO provided the veteran a VCAA notice in March 2001, in that notice the RO did not inform him of the evidence needed to substantiate his claim for a higher rating.  The veterans representative waived his right to receive a VCAA notice in February 2002, but that waiver apparently applies only to the claim for service connection, not the claim for an increased rating.  On remand the RO will have the opportunity to cure this defect.

The veterans service medical records show that he underwent a psychiatric evaluation in October 1966, four months after he enlisted, due to chronic enuresis.  He had apparently undergone a physical evaluation, including a cystoscopy, and no organic cause for the enuresis was detected.  During the psychiatric evaluation he reported having had problems with urination before he enlisted, in that he was unable to contain his urine for a long period of time and sometimes had to urinate every 20 minutes.  He also had to arise several times during the night to urinate, in spite of which he had enuresis approximately five times a month.  The symptoms were exacerbated when he was under stress, in that he indicated a correlation between periods of increased stress and the bed wetting.  The psychiatric evaluation resulted in a diagnosis of a psychophysiologic genitourinary reactionenuresis.  Although the veteran wanted to remain in the Marine Corps, the psychiatrist recommended that he be separated as unsuitable because the problem was likely to become more severe.

In June 1967 the veteran complained of a burning sensation with urination and increased frequency.  Following diagnostic testing his complaints were assessed as urethritis.  

He was treated in July 1968, following his separation from service, for chronic prostatitis and then reported a two-year history of dysuria.  He was again hospitalized for urinary problems in October 1970, when he underwent the dilation of a urethral stricture.  In a February 1971 rating decision the RO found that the urethral stricture in October 1970 was related to the nonspecific urethritis that was treated in June 1967, and granted service connection for a urethral stricture with prostatitis.  The disability has been rated at 10 percent since then.

The available evidence shows that the veteran began receiving psychiatric treatment from the VA medical center (MC) in September 1999, and that he has continued to receive treatment with diagnoses of alcohol dependence, opioid dependence (heroin), and a schizoaffective disorder with audio hallucinations.  He reported having initially received psychiatric treatment in 1988, when he tried to commit suicide, but that he had not been under psychiatric treatment since 1990.  In 1990 he was treated at the VAMC for substance abuse.

The veteran contends that his psychiatric problems are caused or aggravated by his chronic urinary problems, in that his incontinence has contributed to his decreased self-esteem and depression.  In an April 2000 report his therapist and psychiatrist provided the opinion that the urinary condition was a significant and persistent stressor that contributes to the severity and the chronicity of his psychiatric problems.  A review of the extensive VA treatment records reveals, however, that in the course of treatment the veteran and his therapist made no reference to any urinary problem aggravating his psychiatric condition.  The records also show a long history of failed substance abuse treatment and failure to comply with treatment regimens.  Neuropsychiatric testing in December 1999 disclosed evidence of a factitious disorder and/or malingering.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  The United States Court of Appeals for Veterans Claims (Court) defined disability in this context as impairment of earning capacity, including any additional impairment of earning capacity resulting from a service-connected disorder, regardless of whether the additional impairment is a separate disease or injury that was caused by the service-connected disorder.  In other words, it is not necessary that an etiological relationship exist between the service-connected disorder and the nonservice-connected disorder.  If a nonservice-connected disorder is aggravated by a service-connected disorder, the veteran is entitled to compensation for the degree of increased disability (but only that degree) over and above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  A psychiatric opinion that is based on all the evidence of record is needed in order to determine whether the veterans psychiatric disorders have been caused or aggravated by the service-connected urinary disorder.  

During the VA examination in January 2003 the veteran reported being incontinent of urine, in that he had to urinate several times an hour and had leakage between urinations.  Although his VA treatment records include urethral stricture in the listing of his medical diagnoses, and he complained of dribbling, the records are silent for any clinical findings related to a urinary disorder.  The examiner provided the opinion that the current urinary problems were related to service, but that opinion was based on the veterans report of having suffered related trauma during service.  The examiner also provided the opinion that his psychiatric problems were a direct result of his genitourinary dysfunction.  Those opinions were, however, not based on review of the evidence in the claims file, nor is there any indication that the examiner is qualified to provide an opinion regarding the etiology of a psychiatric diagnosis.  For these reasons the Board finds that remand of the case is required.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file and ensure that the notification and development action required by the VCAA and its implementing regulations, court decisions, and VA directives is completed.  

2.  The RO should obtain the names and addresses of all medical care providers who treated the veteran for a psychiatric disorder since his separation from service.  Specifically, the RO should obtain his treatment records from the Westhaven VAMC since 1990, and the Community Mental Health Clinic since 1988.

3.  The RO should provide the veteran a VA urinary examination in order to determine the nature and extent of his urinary problems.  The claims file and a copy of this remand should be made available to and be reviewed by the examiner.  The examination should include any diagnostic tests or studies that are deemed necessary for an accurate assessment.

The examiner should conduct a urinary examination and provide a diagnosis for any pathology found.  The examiner should determine whether the disorder requires the use of an appliance or the wearing of absorbent materials, and how many times a day the material must be changed.  The examiner should also determine the daytime voiding interval, and number of night-time voidings.  In addition, the examiner should determine whether the disability is manifested by obstructed voiding and, if so, the post void residuals, peak flow rate, or need for dilatation.  The examiner should also provide an opinion on whether any urinary symptoms are at least as likely as not (a probability of 50 percent or greater) related to the service-connected urethral stricture with prostatitis, as opposed to a non-organic cause.

4.  After the development requested above has been completed to the extent possible, the RO should provide the veteran a VA psychiatric examination in order to obtain an opinion on the etiology of the psychiatric disorders.  The claims file and a copy of this remand should be made available to and be reviewed by the examiner.  The examination should include any diagnostic tests or studies that are deemed necessary for an accurate assessment.

The examiner should conduct an examination and, based on results of the examination, review of the evidence of record, and sound medical principles, provide an opinion on whether any of the veterans psychiatric disorders are at least as likely as not (a probability of 50 percent or greater) caused or aggravated by the service-connected urinary disorder.  The examiner should provide the rationale for his/her opinion.

5.  After undertaking any additional development deemed appropriate in addition to that requested above, the RO should re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the veteran and his representative should be provided with a supplemental statement of the case and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





	                        ____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


